FILED
                             NOT FOR PUBLICATION                             JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANCISCO RUBEN LUGO-                            No. 13-71076
GONZALEZ,
                                                 Agency No. A088-884-115
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Francisco Ruben Lugo-Gonzalez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for an



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Cano-Merida v. INS,

311 F.3d 960, 964 (9th Cir. 2002). We deny the petition for review.

      The BIA did not abuse its discretion in denying Lugo-Gonzalez’s motion to

reopen as to his Convention Against Torture claim because the evidence he

provided was not particular to him and did not establish it is more likely than not

he will be tortured by the Mexican government or with its consent or acquiescence.

See INS v. Abudu, 485 U.S. 94, 104 (1988) (the BIA may deny a motion to reopen

for failure to establish a prima facie case for the relief sought). Lugo-Gonzalez

does not challenge the BIA’s denial of his motion to reopen as to his asylum and

withholding of removal claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s opening

brief are waived). We reject Lugo-Gonzalez’s contention that the BIA misstated

the record. Thus, we deny the petition for review.

      PETITION FOR REVIEW DENIED.




                                          2                                    13-71076